Title: From Alexander Hamilton to Walter Livingston, 18 May 1789
From: Hamilton, Alexander
To: Livingston, Walter



[New York] May 18. 1789
Dr Sir

The interview between us yesterday was altogether unexpected. I thought it proper to be candid. But I trust you will consider what I said as confidential. I mean to consult mutual friends; and to act agreeably to the most scrupulous delicacy. My final determination shall be communicated.
If Whatever may be the issue it shall not be my fault, if it causes any interruption of that friendly understanding which has hitherto subsisted between us.
I remain with regard   Yr obed ser

A Hamilton

